Citation Nr: 0533867	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-16 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed to have resulted from treatment, or lack 
of proper treatment, rendered by VA from July 1996 to August 
1998.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for accelerated 
atherosclerosis with severe peripheral vascular disease (PVD) 
and claudication


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967 and from September 1967 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Chicago, Illinois.  The following 
month the veteran voiced disagreement and a statement of the 
case (SOC) was issued in June 2000.  The veteran perfected 
his appeal in August 2000.

A hearing was held before the undersigned Veterans Law Judge 
in March 2003 and a hearing at the RO before a hearing 
officer in August 2000.

In August 2003, the Board issued a decision by which the 
veteran's appeal of the characterization of his discharge was 
decided and his appeal for compensation under 38 U.S.C.A. 
§ 1151 was remanded for additional development.  The 
requested development is complete and this matter is again 
before the Board for appellate review.

The veteran's service connection claims are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The competent, probative medical evidence of record does 
not demonstrate that any increase in the veteran's heart 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care, or that an increase in disability was 
proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a disability claimed to have 
resulted from treatment, or lack of proper treatment, 
rendered by VA from July 1996 to August 1998 are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation Claim

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
or death was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each involved body part or system is considered 
separately 38 C.F.R. § 3.361(b) (2005).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2005).  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2005).  Additional disability or death caused by 
a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) 
(2005).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2005).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

Based on a review of the evidence of the record, and in light 
of the governing legal authority, the Board concludes that 
entitlement to compensation pursuant under the provisions of 
38 U.S.C.A. § 1151 for an increase in a heart disability 
claimed to have resulted from treatment, or lack of proper 
treatment, rendered by VA from July 1996 to August 1998, is 
not warranted.

The evidence in this case includes a November 2001 letter 
from a private medical provider (a cardiologist) who 
indicated that the veteran's cardiovascular disease was 
related to the lack of treatment he received from VA and that 
the veteran was misdiagnosed as not having a cardiovascular 
disease.  See November 2001 letter.  The letter also 
indicated that due to a lack of proper medical care and/or 
proper medication, the veteran's heart condition had 
progressed to the point of major intervention and that with 
proper medication and observation of coronary artery disease 
the need for such intervention may have been avoided.  While 
the private medical provider refers to an angiogram and 
Doppler series performed by VA, the private medical provider 
does not mention the treatment, medication, and 
recommendations the veteran was given for treating his 
documented coronary artery disease.  In fact, it appears from 
the November 2001 letter that the private medical provider 
was unaware of the veteran's specific treatment regime.  
[Similarly, an earlier December 1999 letter (which does not 
contain a medical opinion pertinent to this matter) does not 
refer to any specifics of the veteran's cardiovascular 
treatment regime prior to the veteran becoming a patient of 
this private medical provider in August 1998.

Also of record is the report of a VA heart specialist who 
indicated in October 2002, that it was not at least as likely 
as not that the veteran's coronary artery disease was made 
permanently worse as a result of improper treatment or a lack 
of proper treatment by VA from July 1996 to August 1998.  The 
October 2002 VA examination report reflects the view the 
veteran was receiving appropriate antianginal therapy 
including atenolol, sublingual nitro, and aspirin as well as 
actively being treated prophylactically with lovastatin for 
hyper-cholesterolemia.  The heart specialist further 
chronicled the attention that was paid to the veteran's 
smoking habit and that attempts had been made to encourage 
him to quit.  

Further, it was noted that therapy to that point appeared as 
"completely appropriate and reasonable" and that at his 
last VA clinical visit in June 1998, the veteran indicated he 
walked 10 miles per day and had chest pain about two times 
per month.  The VA heart specialist indicated that this 
clinical picture did not suggest severe coronary artery 
disease or severe progression of the veteran's previously 
documented coronary artery disease, but that a repeat 
intervention or cardiac stress test was warranted in light of 
the veteran's previous studies.

The October 2002 examination report further reflects that two 
month after his last VA clinical visit the veteran was seen 
at a private medical facility, at which time he complained of 
daily chest pain.  The veteran subsequently underwent cardiac 
catheterization in August 1998 that made no mention of left 
ventricular dysfunction and no intramyocardial infraction.  
Then, an April 1999 private cardiac catheterization revealed 
critical lesion of the left main coronary artery, left 
anterior descending, left circumflex artery, and a totally 
occluded right coronary artery that the VA examiner indicated 
suggested the veteran's disease had very rapidly progressed 
over an eight-month period.

The VA heart special indicated that, in his opinion, the 
treatment the veteran received from VA was excellent and met 
the standard of care that would be expected of a reasonable 
health care provider and that the subsequent evolution of 
coronary events, despite interventions and aggressive 
attempts to change the veteran's smoking behavior, culminated 
in a triple-vessel coronary artery bypass surgery in May 
1999.  He indicated that this appeared to be a form of 
coronary artery involvement peculiar to the veteran that was 
the inevitable product of a natural history that was very 
rapidly developing and progressive.

Another VA physician examined the veteran in March 2004 and 
reviewed his assertions and medical records.  The VA 
physician concluded that it was very unlikely that the 
veteran suffered any additional disability as the result of 
treatment or the lack of proper treatment tendered by VA from 
July 1996 to August 1998.  See March 2004 VA examination 
report.  An October 2004 addendum reflects that the VA 
physician again indicated that, after reviewing all the 
medical records, it was very unlikely that the veteran 
suffered any additional disability as the result of treatment 
or lack of proper treatment tendered by VA from July 1996 
until August 1998.

The findings and opinions offered by the VA physicians who 
evaluated the veteran were based on examination and review of 
the records contained in the claims folder and is consistent 
with the competent evidence of record.  Therefore these 
opinions are accorded great probative value.  Instead of 
evidence of reflecting additional heart disability due to 
clinician carelessness, negligence, lack of proper skills, or 
error in judgment, these physicians opined, pursuant to 
separate examinations of the veteran and extensive reviews of 
his medical records, that the veteran did not have any 
additional disability as the result of his treatment or a 
lack of proper treatment received from VA from July 1996 to 
July 1998 and that the treatment the veteran received from VA 
met the standard of care that would be expected of a 
reasonable health care provider.

The Board acknowledges the statements written by the 
veteran's private medical provider.  While he indicated the 
veteran's heart condition progression may have been avoided 
if VA had provided proper medical care and/or proper 
medication, he does not refer to what different medical care 
or different medication the veteran should have been 
provided.  While he refers to the veteran being misdiagnosed 
as not having cardiovascular disease, the veteran's clinical 
history clearly indicates the veteran did receive treatment 
for cardiovascular disease.  However, the records indicate 
the veteran was not treated for severe cardiovascular disease 
as the test results and medical history provided by the 
veteran did not reveal such a disability picture.  See 
October 2002 VA examination report.  Since the private 
medical provider did not meaningfully discuss the veteran's 
VA treatment in relation to specific clinical findings, the 
opinion contained in the November 2001 letter is of little 
probative value.  

Additionally, there is no objective evidence of record 
indicating VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, nor 
does the record show that the VA treatment was administered 
without the veteran's informed consent.  Further, it is not 
shown either that any additional disability should be 
considered events not reasonably foreseeable.

In sum, the preponderance of the evidence is against the 
conclusion that a heart disability, or an increase in a heart 
disability, is the proximate result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or was 
proximately caused by an event not reasonably foreseeable.  
While the Board has certainly considered the veteran's 
assertions, and those of his spouse, that VA was at fault for 
the alleged consequences of his treatment or lack thereof, as 
laypersons, without the appropriate medical training and 
expertise, the veteran and his spouse are not competent to 
render a probative opinion on a medical matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] layman 
is generally not capable of opining on matters requiring 
medical knowledge.").

In light of the evidence discussed above, the Board finds 
that the weight of the probative (persuasive) medical 
evidence of record is against the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  
Accordingly, the appeal is denied.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The veteran was informed by letter in September 2001 of the 
evidence necessary to substantiate his compensation claim and 
requested to send information describing additional evidence 
or the evidence itself to help with his claim.  He was also 
informed of the evidence necessary substantiate his claim 
that he was expected to provide and the evidence VA would 
seek.  However, it is unclear from the record whether the 
veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence for the following reasons.  The 
September 2001 letter, and numerous subsequent letters 
requesting specific evidence, informed the veteran of the 
additional information or evidence needed and asked him to 
send the information or evidence to VA.  In addition, the 
December 2002 supplemental SOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, the record shows the veteran has played an active 
role in the adjudication of his claim and indicated in 
January 2005 correspondence that there was no new evidence to 
be provided.  Therefore, the Board considers the notice 
requirements of the VCAA met for the issues decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claim and his and VA's roles in the 
claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).  VA medical opinions were obtained in the instant 
case.  See 38 C.F.R. § 3.159(c)(4) (2005).  VA medical 
records and private medical evidence have been associated 
with the claims file.   The veteran's Social Security 
Administration records have been obtained.  The veteran was 
afforded the opportunity to offer testimony in support of his 
claim and hearing transcripts are of record.  As the veteran 
has not identified or properly authorized the request of any 
other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


ORDER

Compensation under 38 U.S.C.A. § 1151 for disability claimed 
to have resulted from treatment, or lack of proper treatment, 
rendered by VA from July 1996 to August 1998 is denied.


REMAND

As for the veteran's service connection claims, the evidence 
shows that a rating decision was issued in August 2005 by 
which, in part, service connection for peripheral neuropathy 
and accelerated atherosclerosis with severe PVD and 
claudication was denied.  In September 2005, the veteran 
voiced disagreement with the denial of these claims.  See 
38 C.F.R. § 20.302 (2005).  A SOC has not been sent to the 
veteran regarding this issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction has not issued a SOC, the Board should 
remand the matter for issuance of one.

Accordingly, this matter hereby is REMANDED for the 
following:

After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran and his representative concerning 
the claim of entitlement to service 
connection for peripheral neuropathy and 
for accelerated atherosclerosis with 
severe PVD and claudication.  The veteran 
should be advised of the necessity of 
filing a timely substantive appeal if he 
wants the Board to consider the claims.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


